NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Allowable Subject Matter
Claims 1–3, 5–7, 9–12 and 15–24 are allowed. Applicant’s Reply (28 March 2022) amended independent claims 1, 10 and 17 to clarify the precise method used by the claimed beat alignment module. Taking claim 1 as illustrative, the claimed beat alignment module
“cross-correlate[s] the first audio signal and the second audio signal, to perform a search in the time domain for a beat-aligned delay corresponding to a peak in the cross-correlation, a range of the search being limited to an integer number of beats, the beat-aligned delay being between a first beat of the first audio signal and a second beat of the second audio signal to align beats of the respective signals.”
(emphasis added.) This limitation, in particular the emphasized portion, in combination with all the other claim limitations, is not fairly taught or suggested by the cited prior art. The Elenes reference teaches identifying peaks in a cross-correlation between first and second audio signals. Elenes at ¶¶ 50–52, FIG.5. Elenes, however, simply does not teach or suggest limiting the range of the search to an integer number of beats. For the foregoing reasons, the claims are allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

5/21/2022